DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.
The amendment filed 8/9/2021 has been entered.  Claims 1-12, 14, 20, and 26 have been canceled.  New claims 31-36 have been added.  Claims 13, 15-19, 21-25 and 27-36 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 13, 15, 17-19, 21, 23-25, 27 and 29-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mamitsu (USPN 6,703,707) in view of Tanaka (US2009/0105388) for generally the reasons recited in the prior office action and restated below.
As discussed in detail in the prior office action(s), the Examiner again takes the position that the instantly claimed general structures are conventional semiconductor device structures in the art as evidenced by Mamitsu which generally discloses a semiconductor structure reading upon the instantly claimed general structures including outer cooling unit(s) or heat sink(s), particularly water-cooling unit(s) or jacket(s), a semiconductor chip mounted to copper plate(s) via solder layer(s), and insulating and radiating plates positioned between the copper plate(s) and prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  Therefore, the difference between Mamitsu and the instant claims is that Mamitsu does not teach that the insulating plates and/or resin films are resin sheets comprising a cured product of a resin composition as instantly claimed comprising: A) an epoxy resin monomer having a mesogenic group and specifically selected from one of the epoxy resin monomers as instantly claimed in a mass content as claimed, B) a novolac resin containing a compound having a resorcinol structural unit as instantly claimed and an unreacted monomer content as instantly claimed, and C) an inorganic filler as instantly claimed.  
However, it is first noted that a cured epoxy resin is an obvious species of insulating resin or insulating material utilized in the semiconductor art as discussed in detail in the prior office actions, and given that Tanaka specifically discloses that the epoxy resin composition has high thermal conductivity and is therefore useful as insulating materials of printed circuit boards to which high heat dissipation properties are required (Paragraph 0132), it would have been obvious to one having ordinary skill in the art to utilize a cured epoxy resin for the insulating layers or plates of Mamitsu, such as an insulating layer formed from the epoxy resin composition disclosed by Tanaka, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.  More specifically with regards to the claimed epoxy resin composition, Tanaka discloses that the cured epoxy resin is formed from an epoxy 
Hence, the epoxy resin composition of Tanaka broadly reads upon the epoxy resin composition as recited in instant claims 13, 15, 18, 19, 21, 24, 25, 27, and 30-36 given that one having ordinary skill in the art would have been motivated to select from any of the epoxy monomers according to the formulae disclosed by Tanaka, particularly the epoxy monomers disclosed by Tanaka as still more preferred represented by formula (4) such as 1-{(3-methyl- 4-oxiranylmethoxy)phenyl}-4-(4-oxiranylmethoxyphenyl)-1-cyclohexene as utilized in the examples (as in instant claims 13, 19 and 25), in amounts as utilized by Tanaka in the examples (reading upon the epoxy monomer content of instant claims 13, 19 and 25), and with any of the suitable curing agents disclosed by Tanaka such as resorcin (resorcinol) novolak type curing agent, and other additives such as another epoxy compound like biphenol diglycidyl ether or 4,4’-bis(3,4-epoxy-buten-1-yloxy)phenyl benzoate in amounts less than those utilized for the main epoxy compound, e.g. represented by formula (1), thereby suggesting an amount for these additional epoxy monomers that also fall within the broadly claimed 1.0% by mass to 20% by mass with respect to the total mass of the resin composition as instantly claimed and particularly with respect to instant claims 31-36, given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results, the teachings of Tanaka would have also rendered the epoxy resin composition as recited in 17, 23, and 29 obvious to one having ordinary skill in the art, particularly given that a 50/50 combination or mixture is an obvious combination or mixture of two components (e.g. 50/50 novolac resin/phenol monomers) and would read upon the claimed 50% by mass endpoint.
Therefore, based upon the teachings as discussed in detail above, Tanaka provides a clear teaching and/or suggestion of utilizing a cured epoxy resin formed from an epoxy resin composition reading upon the instantly claimed epoxy resin composition and cured epoxy resin of instant claims 13, 15, 17-19, 21, 23-25, 27, and 29-36, as an insulating material or insulating resin in a semiconductor device providing improved heat conductivity, heat dissipation and/or performance properties, thereby providing clear motivation for one having ordinary skill in the art to utilize the disclosed cured epoxy resin or epoxy resin compositions as taught and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.
Claims 13, 15, 17-19, 21, 23-25, 27 and 29-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mamitsu (USPN 6,703,707) in view of Tanaka (US2009/0105388), as presented above, and in further view of Akatsuka (JP2001-055425, please refer to the full English language translation provided in the parent application for the below cited sections) for generally the reasons recited in the prior office action and restated below.
The teachings of Mamitsu in view of Tanaka are discussed in detail above and although the Examiner is of the position that the broadly claimed resorcinol novolac resin including unreacted phenol monomer(s) in a content as instantly claimed would have been obvious to one having ordinary skill in the art based upon the teachings of Tanaka as discussed in detail above, it is further noted that Akatsuka specifically discloses a resorcin novolak resin as an epoxy curing agent reading upon the instantly claimed novolac resin containing a compound having a resorcinol structural unit represented by instantly claimed Formula (I) as discussed in detail in the parent application (see for example, the office actions dated 7/15/16 and 4/21/17, incorporated herein by reference), which provides a cured epoxy product with excellent heat resistance that may be utilized in the semiconductor industry (Pages 3, 6 and 7.)  Akatsuka also prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art (see MPEP § 2144.05), and also discloses that other phenol compounds such as hydroquinone and catechol may be utilized in combination with the resorcin during the condensation reaction with the formaldehyde (as formalin) thereby reading upon instant claims 17, 23, and 29 (Paragraphs 0010-0014); and given that Akatsuka generally discloses the use of epoxy resins in semiconductor devices wherein the resorcin novolak resin curing agent disclosed by Akatsuka provides improved properties to the cured epoxy resin (Paragraphs 0002-0005), wherein the epoxy resin to be cured is not particularly limited as long as it has two or more epoxy groups in one molecule such as a biphenyl type epoxy resin or the like (Paragraph 0019), as in the invention taught by Tanaka, it would have been obvious to one having ordinary skill in the art to utilize the resorcin novolak resin curing agent specifically disclosed by Akatsuka in the invention taught by Mamitsu in view of Tanaka, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference, thereby further rendering the claimed invention as recited in instant claims 13, 15, 17-19, 21, 23-25, 27 and 29-36 obvious over Mamitsu in view of Tanaka and in further view of Akatsuka.
Claims 13, 16-19, 22-25, and 28-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mamitsu in view of Hibino (JP2006-169425, please refer to the attached .
As discussed in prior office action(s), the Examiner again takes the position that the instantly claimed general structures are conventional semiconductor device structures in the art as evidenced by Mamitsu which generally discloses a semiconductor structure reading upon the instantly claimed general structures including outer cooling unit(s) or heat sink(s), particularly water-cooling unit(s) or jacket(s), a semiconductor chip mounted to copper plate(s) via solder layer(s), and insulating and radiating plates positioned between the copper plate(s) and the cooling unit(s) in an order reading upon and/or rendering obvious the general semiconductor structure of the instantly claimed invention as recited in instant claims 13, 19 or 25, and hence, the Examiner takes the position that the general structures of the instantly claimed power semiconductor devices as recited in instant claims 13, 19 and 25 would have been obvious to one having ordinary skill in the art based upon the teachings of Mamitsu given that it is prima facie
However, it is first noted that a cured epoxy resin is an obvious species of insulating resin or insulating material utilized in the art as discussed in detail in the prior office actions, and given that Hibino specifically discloses that the epoxy resin composition has good thermal conductivity suitable as heat insulating material for printed wiring board for which heat dissipation properties are required (Paragraph 0006), it would have been obvious to one having ordinary skill in the art to utilize a cured epoxy resin for the insulating layers or plates of Mamitsu, such as an insulating layer formed from the epoxy resin composition disclosed by Hibino, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.  More specifically with regards to the claimed epoxy resin composition, Hibino discloses that the cured epoxy resin having good thermal conductivity and suitable as a heat insulating material for a printed wiring board requiring heat dissipation properties is formed from an epoxy resin composition comprising an epoxy compound represented by formula (1) as described in Paragraphs 0005-0011 (e.g. component A above), with example compounds listed in Paragraphs 0012-0013, and more particularly with working examples utilizing 2,6-bis[4-[4-[2-(oxiranylmethoxy)ethoxy]phenyl]phenoxy] pyridine as recited in instant claims 13, 19, and 25, as well as instant claims 16, 22 and 28 (Entire document, particularly Abstract, Paragraphs 0005-0013; Examples 2-5).
Hibino discloses that the epoxy resin composition may comprise one or more different kinds of epoxy compounds and also comprises a curing agent, preferably a phenolic curing agent such as a resol-type phenolic resin, novolak-type phenol resin, or modified phenol resins, in an amount such that the total amount of functional groups of the curing agent capable of causing a curing reaction with the epoxy resin is usually 0.5 to 1.5 times that of epoxy groups in the epoxy compound (Paragraphs 0054, 0055, 0057 and 0061, reading upon and/or rendering obvious the 
However, it is further noted that Akatsuka discloses a resorcin novolak resin as an epoxy curing agent reading upon the instantly claimed novolac resin containing a compound having a resorcinol structural unit represented by instantly claimed Formula (I) as discussed in detail in prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art (see MPEP § 2144.05), and also discloses that other phenol compounds such as hydroquinone and catechol may be utilized in combination with the resorcin during the condensation reaction with the formaldehyde (as formalin) thereby reading upon instant claims 17, 23, and 29 (Paragraphs 0010-0014); and given that Akatsuka generally discloses the use of epoxy resins in semiconductor devices wherein the resorcin novolak resin curing agent disclosed by Akatsuka provides improved properties to the cured epoxy resin (Paragraphs 0002-0005), wherein the epoxy resin to be cured is not particularly limited as long as it has two or more epoxy groups in one molecule such as a biphenyl type epoxy resin or the like (Paragraph 0019), as in the invention taught by Hibino, it would have been obvious to one having ordinary skill in the art to utilize the resorcin novolak resin curing agent specifically disclosed by Akatsuka in the invention taught by Mamitsu in view of Hibino, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.  In terms of the contents of the components in the epoxy resin composition, Akatsuka discloses that the prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.
Response to Arguments
Applicant's arguments filed 8/9/2021 with regards to the obviousness rejection(s) over Mamitsu in view of Tanaka (and in further view of Akatsuka), as well as might be applied to the new grounds of rejection presented above with regards to Mamitsu in view of Hibino and in , have been fully considered but they are not persuasive.  The Applicant again argues that the claimed invention provides alleged unexpected results relying upon the data presented in the instant specification and Declaration submitted on May 8, 2020; however, the Examiner again notes that the data/declaration relied upon by the Applicant is insufficient to overcome the obviousness rejections of claims 13, 15-19, 21-25 and 27-36 based upon the cited prior art for essentially the same reasons as recited in the prior office action dated 2/12/2021, wherein a detailed explanation as to why the evidence was/is insufficient, including a detailed analysis of the data, was previously provided by the Examiner in the prior office action and is incorporated herein by reference (and thus not restated here in detail).  As discussed in detail in the prior office action, the data is not commensurate in scope with the claimed invention and is further inconclusive with regards to establishing any clear showing of criticality and/or unexpected results with regards to the claimed epoxy resin composition as recited in instant claims 13, 19 and 25, particularly the claimed unreacted monomer content in the novolac resin of 27% by mass to 50% by mass with respect to the total content of the novolac resin and the unreacted monomers, over the teachings of the prior art.  In response to the Examiner’s analysis and position as recited in the prior office action, the Applicant argues that examples 1 to 7 of the Declaration purposefully keep the epoxy monomer component (MOPOC) and the inorganic filler component constant, and that by doing so, the Applicants show the importance of having an unreacted monomer content in the novolac resin that falls in the critical range of 27% by mass to 50% by mass, wherein when the unreacted monomer content falls within this claimed range as shown by examples 3 to 5, the materials show improvement in all of thermal conductivity, insulation breakdown voltage, and peel strength in comparison to “reference” examples 1, 2, 6 and 7 (which the Examiner again notes were considered inventive examples at the time of filing .
Applicant’s claim amendments filed 8/9/2021 have overcome the rejections under 35 U.S.C. 112(b) and 112(d), and thus the rejections as recited in Paragraphs 3-6 of the prior office action have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        December 2, 2021